Citation Nr: 0604618	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition of 
the arms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The decision in question denied service connection for 
hearing loss, tinnitus, acid reflux, hernia, arthritis of the 
knees, cold injury, a skin disorder, and a prostate problem.  
The veteran's notice of disagreement did not include the 
hernia claim.  In his June 2003 substantive appeal, the 
veteran indicated that he wished to pursue his appeal on the 
issues of hearing loss, tinnitus, arthritis of the knees, 
cold injury, and a skin condition.  He specifically stated 
that he wished to discontinue his appeal on the other claims.  
In a November 2004 rating decision, the RO awarded service 
connection for arthritis of the knees and cold injury.  Based 
on this procedural history, the issues remaining on appeal 
are those set forth above.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is related to the 
veteran's military service.

2.  The veteran's tinnitus is related to the veteran's 
military service.

3.  A skin condition of the arms was not manifest in service 
and there is no evidence of a current skin condition of the 
arms.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  A skin condition of the arms was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in May 
2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in December 2002, provided notice to the veteran 
of the evidence necessary to support his claim.  A 
supplemental statement of the case dated in November 2004 
also provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefits sought.  

Moreover, letters dated in June 2002, July 2002, and August 
2003 also instructed veteran regarding the evidence necessary 
to substantiate his claim and requested that he identify 
evidence in support of it.  The July 2002 letter apprised the 
veteran that his records were not available from the National 
Personnel Records Center (NPRC) and that they may have been 
destroyed in a fire there in 1973.  The letter asked the 
veteran to submit any military records in his possession, and 
informed him of alternate forms of evidence he could submit 
in support of his claim.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  VA 
examinations have been conducted.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran submitted his claim in May 2002.  With his claim, 
he submitted a copy of his DD Form 214, reflecting service in 
Korea.  His most significant duty assignment was noted to be 
with an engineering battalion.  He served as a cook.

In June 2002, the RO requested the veteran's service medical 
records from the NPRC.  The NPRC responded in July 2002 that 
the veteran's records were fire related and that there were 
no service medical records or Surgeon Generals Office Reports 
pertaining to the veteran.

The RO wrote to the veteran in July 2002 and informed him 
that the NPRC had reported that his records might have been 
destroyed in a fire.  He was asked to submit any records in 
his possession or to indicate the location of any records.  
The RO also informed the veteran of alternate records that 
might be used to adjudicate his claim.  

A July 2002 report from a private physician does not reflect 
any treatment for a skin condition.

In an October 2002 statement, the veteran indicated that he 
had spent more than one year in Korea.  He noted that he was 
a cook and that he had to deliver rations and supplies.  

A September 2003 letter from Hemphill Hearing Center 
indicates that the veteran was seen for audiological 
evaluation in July 2003.  At that time, the veteran provided 
a history of bilateral tinnitus for more than fifty years.  
He reported extremely excessive noise exposure in service 
without protection, and excessive noise exposure after 
service, with limited hearing protection.  Audiometric test 
results indicated mild sloping to profound sensorineural 
hearing loss bilaterally.  The author noted that the 
configuration of the veteran's hearing loss was consistent 
with individuals who had been exposed to excessive noise with 
no hearing protection or those with long-standing hearing 
loss.

The veteran submitted photographs and a statement from a 
service colleague in October 2003.  One photograph depicts 
the veteran.  Another shows field artillery within sight of 
tents.  The veteran indicated that the tents were in use to 
house his unit's personnel.  The service colleague's 
statement indicates that he was with the veteran in Korea.  
He described the cold conditions they endured.  He stated 
that both he and the veteran suffered from hearing loss and 
skin conditions due to the conditions in Korea.  

A VA examination was conducted by a physicians assistant in 
December 2003.  The examiner noted that the veteran had 
retired from a job as a heavy equipment mechanic 12 years 
previously, after working in that field for 20 years.  He 
also noted that the veteran had worked in the oil fields 
prior to that.  The veteran complained of hearing loss and 
tinnitus for the previous 40 years which had become worse 
over time.  He reported that he had been exposed to heavy 
artillery fire while on active duty.  He also complained of 
dry skin on both arms.  Physical examination of the ears 
revealed clear canals.  The tympanic membranes were intact.  
The assessment was hearing loss and tinnitus.  The examiner 
noted that if hearing loss was confirmed, it was as likely as 
not secondary to artillery fire during active service.  
Physical examination also revealed dry skin on both arms.  
The examiner did not provide a diagnosis of any skin 
condition.

A VA examination by an audiologist was also carried out in 
December 2003.  The veteran indicated that he had exposure to 
noise in service and afterwards, with and without hearing 
protection.  He reported that he had experienced trouble 
hearing and understanding for the past 30 to 40 years.  He 
also reported the onset of constant, ringing tinnitus 
approximately 25 to 30 years previously.  The audiological 
evaluation report shows moderately severe to severe 
sensorineural hearing loss.  The examiner opined that the 
veteran's tinnitus was not likely related to military noise 
exposure because he reported its onset more than 20 years 
after his discharge from the military.  With respect to the 
veteran's hearing loss, the examiner noted that the veteran's 
claims file was not available for review.  She indicated that 
the RO should review the claims file and determine the status 
of the veteran's hearing at induction and discharge.  She 
stated that if his hearing was within normal range at 
induction and discharge, it was her opinion that the 
veteran's hearing loss occurred after his military service 
and was not due to military noise exposure.  She stated that 
if the veteran's hearing was normal at induction and outside 
normal range at discharge, it was her opinion that the 
veteran's hearing loss began during military service and was 
exacerbated by civilian noise exposure thereafter.

In a January 2005 statement, the veteran indicated that he 
had first obtained hearing aids in 1954 and that he had 
experienced ringing in his ears since service.  He noted that 
his hearing had not been tested at discharge.  He maintained 
that his hearing loss had been incurred during his time in 
Korea.  With respect to his claimed skin condition, he stated 
that he would try to obtain medical evidence regarding the 
condition.  

Analysis

Initially, the Board notes that although the veteran alleges 
that he experienced combat during the Korean War, the 
evidence does not support such allegation.  Thus, he is not 
entitled to application of the provisions of 38 U.S.C.A. § 
1154(b) (West 2002).

The Board also notes that the veteran's service medical 
records are unavailable, presumably having been destroyed in 
a fire at the National Personnel Records Center (NPRC) during 
the early 1970's.  Various attempts by the RO to obtain 
service medical records from all potential sources were 
unsuccessful.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Hearing Loss and Tinnitus

In considering this case on the merits, the Board finds that 
service connection for hearing loss disability and tinnitus 
is warranted.  The Board has been presented with conflicts in 
the record.  In regard to the etiology of hearing loss 
disability, a physicians assistant in December 2003 opined 
that the veteran's hearing loss was likely due to inservice 
exposure.  The audiologist who examined the veteran on the 
same day noted that without military records, any opinion 
would be speculative.  The examiner then stated how a 
decision would be reached based upon the entrance and 
separation examinations.  Since, as discussed above, those 
records are not available, the theories advanced by the 
audiologist have little persuasive value.  The Board 
therefore finds that the statements of the audiologist, 
except for the point of speculation, to be of little 
probative value.  The audiologist poses virtually every 
possibility and then reaches conclusions equally speculative.  
Based upon the veteran's service and the photographs 
submitted, the Board accepts that the veteran was exposed to 
noise during service.  The Board also finds that the opinion 
of the physician's assistant is probative of whether the 
veteran's hearing loss disability is etiologically related to 
his military service.  Accordingly, service connection for 
hearing loss disability is warranted.

With regard to the onset of tinnitus, the record is also in 
conflict.  Prior to the VA examination, the veteran presented 
a 50 year history of tinnitus, placing the onset during 
service.  The VA examiner recorded a 20 year history of 
tinnitus.  In this case, the Board finds the 50 year history 
to be more reliable.  Tinnitus is subjective and the veteran 
is competent to report when it started.  As such, service 
connection is also warranted for the veteran's tinnitus.

	Skin Condition of the Arms

On review of this claim, the Board also concludes that 
service connection is not warranted.  In this regard, the 
Board notes that the evidence of record establishes that the 
veteran has not been diagnosed with a chronic skin condition 
of the arms.  The December 2003 VA examiner noted that the 
skin on the veteran's arms was dry, but did not render a 
diagnosis.  Other medical records associated with the claims 
folder are silent with regard to any complaint of chronic 
skin symptomatology pertaining to the veteran's arms.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability, the veteran's claim fails.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a skin condition of the 
arms is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


